Citation Nr: 1237135	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  09-44 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to June 1961.  The appellant is the widow of the Veteran.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied reopening of service connection for the cause of death.  

In December 2011, a travel board hearing was held before the undersigned in Portland, Oregon.  A transcript of the hearing is associated with the appellant's claims file.  


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied by the RO in a September 1999 rating action on the basis that the Veteran died as a result of heart disease and COPD and the record did not show that the Veteran's asbestosis contributed to the Veteran's death or that COPD was due to asbestosis.  The appellant was notified of this action and of her appellate rights, but did not file a timely appeal.  

2.  Since the September 1999 decision denying service connection for the cause of the Veteran's death, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran died in October 1997, at the age of 76.  The immediate cause of death was congestive heart failure due to or as a consequence of coronary disease due to or as a consequence of COPD.  

4.  At the time of the veteran's death, service connection was in effect for hemorrhoids, rated zero percent disabling.  

5.  The Veteran was exposed to asbestos during service.  

6.  The Veteran was exposed to ionizing radiation during service.  

7.  No injury, disease, or chronic symptoms of a respiratory disorder, cancer, or coronary artery disease were manifested during service.  
          
8.  The Veteran did not continuously manifest symptoms of a chronic respiratory disorder, cancer, or coronary artery disease in the years after service.  

9.  The Veteran did not manifest symptoms of coronary artery disease or cancer to a degree of 10 percent within one year of separation from service.  

10.  The Veteran manifested asbestosis in 1979, which is related to in-service asbestos exposure.  

11.  Bladder cancer is not related to radiation exposure during service.  

12.  COPD is not shown to have been caused by any in-service event, including exposure to asbestos during service. 
 
13.  COPD is not caused or permanently worsened in severity by asbestosis.  

14.  Congestive heart failure and coronary artery disease is not related to medication utilized to treat asbestosis.  

15.  A disability of service origin, including asbestosis, was not involved in the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 1999 decision of the RO that denied service connection for the cause of the Veteran's death became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The additional evidence received subsequent to the September 1999 decision of the RO that denied service connection for the cause of the Veteran's death is new and material; thus, service connection for the cause of death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Congestive heart failure, coronary disease, bladder cancer, and COPD were not incurred in service, nor may heart disease or bladder cancer be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  Bladder cancer was not proximately due to or the result of radiation exposure during service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.311 (2011).  

5.  A service-connected disease or disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  While the appellant did not receive a letter that provided her with notice regarding new and material evidence requirements that complied with Kent, as the Board is reopening service connection for the cause of death, there can be no prejudice to the appellant on this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While the RO did not reopen the claim and adjudicate the claim on the merits, the Board finds that there is no prejudice to the appellant by the Board's adjudication of the merits of the claim following reopening.  The record reflects that the RO has provided the appellant notice as to the requirements for service connection for the cause of the Veteran's death, the appellant's and representative's arguments throughout the appeal have been on the merits, not on the question of whether new and material evidence has been presented, and with representation she has had a full hearing on appeal, at which the appellant and representative addressed service connection for the cause of death on the merits.  See Bernard, 4 Vet. App. at 394 (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and 
(3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In this case, a January 2008 VCAA pre-adjudication notice letter substantially constituted the VCAA notice requirements for the appellant's claim for service connection for cause of death.  The January 2008 letter explained the evidence necessary to substantiate the appellant's claim, the evidence VA was responsible for providing, and the evidence the appellant was responsible for providing.  The letter was specifically responsive to the appellant's contentions regarding in-service radiation/atomic bomb exposure and in-service asbestos exposure as possible causes or contributors to the Veteran's death.  The letter included a Radiation Risk Activity information sheet that requested a full description of the Veteran's duties and activities while participating in a radiation risk activity.  The letter also requested medical evidence to show that the radiation exposure contributed to the Veteran's death.  With regard to claimed asbestos exposure in service, the January 2008 VCAA letter specifically requested information regarding asbestos exposure in service, and medical evidence to show the Veteran's death was caused by in-service asbestos exposure, including any disease that resulted from asbestos exposure in service.  The VCAA letter further advised the appellant that the evidence must show that the Veteran died from a service-connected injury or disease. 

While the January 2008 letter did not specifically inform the appellant of the condition for which the Veteran was service connected at the time of his death, the only disability for which the Veteran was service connection at the time of death was hemorrhoids (external hemorrhoidal tag), which was rated as noncompensable (zero percent).  There is also not even a remote suggestion in the record, either by contention, medical evidence, or general medical principles regarding anatomical location or body systems that the Veteran's hemorrhoids caused or contributed in any way to his death by COPD or heart disease.  The fact that the Veteran was service connected for hemorrhoids was noted by the Veteran's representative in the September 2012 brief on appeal, without any accompanying contention that the hemorrhoids contributed substantially or materially to cause the Veteran's death.  The appellant's contentions have consistently centered on the Veteran's in-service asbestos and radiation exposure as causes of his death, and have not related to any contribution by the service-connected hemorrhoid disability.  The January 2008 VCAA notice letter specifically provided notice regarding what evidence or information was needed to show that the in-service radiation exposure or asbestos exposure caused or contributed substantially or materially to the Veteran's death.  For these reasons, the Board finds that the appellant was not prejudiced by the omission of identification to her that the Veteran was service connected for hemorrhoids, that the notice substantially complies with the VCAA requirements, and the Board may proceed with appellate consideration.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board has also obtained medical opinions from representatives of the Chief of the Veteran's Health Administrations (VHA), most recently in June 2012.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the opinions obtained are adequate in that they were provided by a qualified medical professional, were predicated on a full reading of all available records, and the examiners provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Service Connection Laws and Regulations

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service- connected diseases or injuries involving active processes affecting vital organs should receive full consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as malignant tumor or coronary artery disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2011).  

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

There is no specific statutory or regulatory guidance with regard to claims of service connection for asbestosis or other asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims.  See VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  The Court has held that VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court held that provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See also VAOPGCPREC 04-00.  

The Board has carefully considered the record on appeal in light of these guidelines and the applicable legal criteria.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A lay person is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Reopening Service Connection for Cause of Death

Service connection for the cause of the Veteran's death was previously denied by the RO in a September 1999 rating decision, which found that the Veteran's death was caused by congestive heart failure, due to, or as a consequence of, coronary artery disease, due to, or as a consequence of severe COPD.  The rating decision also found that in-service asbestosis exposure did not contribute to the Veteran's death, including that COPD was not due to asbestosis, even though the records showed that the Veteran had a reduced total lung capacity consistent with asbestosis.  Regarding additional contentions that the Veteran had bladder and kidney cancer due to radiation exposure that hastened the Veteran's death, the September 1999 rating decision found that there was no demonstration that bladder or kidney cancer had hastened the Veteran's death.  

Evidence of record at the time of the prior final September 1999 RO denial of service connection for the cause of the Veteran's death included the STRs, which showed no complaint or manifestations of a chronic respiratory disorder while the Veteran was on active duty; the certificate of death showing that the Veteran died in October 1997, which listed the cause of the Veteran's death as congestive heart failure due to, or as a consequence of congestive heart failure, due to, or as a consequence of coronary disease, due to, or as consequence of COPD; a report of VA examination dated in January 1981; private treatment records dated in 1984 and from 1995 to 1997; and VA medical opinions, dated in February and May 1999, showing that pulmonary function testing had revealed severe airflow obstruction due to severe emphysema with a small component of asbestosis as well, but that asbestosis did not lead to the Veteran's death.  

Because the appellant did not appeal the September 1999 rating decision denial of service connection for the cause of the Veteran's death, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In November 2007, the appellant submitted a request to reopen service connection for the cause of the Veteran's death.  Evidence received in connection with this application included private treatment records dated in 1981 showing that the COPD that was implicated in the Veteran's death was secondary to asbestosis; a June 2008 statement from a private physician indicating that the Veteran had carcinoma of the bladder at the time of his death; and medical literature showing that one of the medications that the Veteran was taking to treat respiratory disease can be related to the development of congestive heart failure.  The Board finds these records constitute new and material evidence such that the claim may be reopened, as the additional evidence pertains to the prior final bases of denial of service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's death is the result of service, specifically, radiation exposure and asbestos exposure or medication to treat asbestosis.  In correspondence, and during testimony before the undersigned in December 2011, the appellant and her daughter related that the Veteran had been exposed to asbestos while serving in the navy, which was responsible for documented asbestosis, which they assert led to the development of COPD that was listed on the certificate of death as one of the causes of death.  In addition, the appellant asserts that medication that the Veteran was taking to treat his asbestosis is known to cause heart disease and, thus, is implicated in the congestive heart failure that caused death.  The appellant also contends that the Veteran was exposed to ionizing radiation while he was on active duty and that he had bladder cancer at the time of his death that accelerated his death.  

The evidence shows that the Veteran died in October 1997, at the age of 76.  The immediate cause of death listed on the death certificate was congestive heart failure, which was indicated to be due to or as a consequence of coronary disease, which was due to or as a consequence of COPD.  No autopsy was performed.  At the time of the Veteran's death, service connection was in effect for hemorrhoids, rated zero percent disabling.  

The Board finds that the Veteran was exposed to asbestos during service and subsequently developed asbestosis.  The record shows that the Veteran served in the U.S. Navy for many years as a machinist.  The record includes statements from the appellant to the effect that the Veteran was exposed to asbestos over these years.  Exposure to asbestos is considered to be consistent with the nature and circumstances of service as a machinist.  

The Board also finds that the Veteran was exposed to ionizing radiation during service.  The record includes certifications that the Veteran was involved in nuclear testing during Operation Crossroads.  The most recent radiation dosage estimate is that he sustained exposure of 0.703 rem.  

The Board finds that no injury, disease, or chronic symptoms of a respiratory disorder, cancer, or coronary artery disease were manifested during service.  The Veteran's STRs show no indication that the Veteran had chronic respiratory disease, a malignant tumor, or heart disease.  Chest X-ray studies throughout service were negative and blood pressure readings throughout service were within normal limits.  On examination for separation from service, clinical evaluation of the lungs, chest, and heart was normal.  The blood pressure reading was 132/86.   

The Board finds that the Veteran did not continuously manifest symptoms of a chronic respiratory disorder, cancer, or coronary artery disease in the years after service.  Private treatment records show that in November 1996 the Veteran was noted to have had a history of papillary transitional cell carcinoma.  In a June 2008 statement, one of the Veteran's private physicians indicated that in April 1996 the Veteran had had a grade 2 transitional cell carcinoma from the bladder removed.  

On the question of continuity of symptoms after service, the record contains quadrennial examinations, conducted over three years after service in December 1964 and March 1969, that show no complaint or manifestations of a respiratory disorder or cancer.  Blood pressure readings were 140/100 in 1964 and 130/90 in 1969.  Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2011).  

A 10 percent disability rating for hypertension requires A rating of 10 percent requires diastolic blood pressure predominantly 100 or more or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control, which is not shown in this case within one year of service.  See Diagnostic Code 7101.  As such, the Board finds that the Veteran did not manifest symptoms of coronary artery disease or cancer to a degree of 10 percent within one year of separation from service, but that hypertension was first manifested in the record in 1964, over three years after separation from active duty service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the Veteran manifested asbestosis in 1979, which is related to the established in-service asbestos exposure.  Asbestosis was first diagnosed in the record on private treatment records dated in 1979.  In April 2012, the Board referred the case to the Chief of the Veterans Health Administration (VHA) for an advisory medical opinion.  One of the questions asked was whether the Veteran's asbestosis was related to asbestos exposure aboard ships in service.  In a June 2012 response, the VHA physician opined that it was at least as likely as not that the asbestosis first manifested by the Veteran in about 1980 was related to asbestos exposure aboard ship in service.  

While the Board has found that the Veteran's asbestosis was related to the in-service asbestos exposure, the weight of the evidence is against a finding that the Veteran's asbestosis contributed substantially or materially to the cause of the Veteran's death, combined to cause death, or aided or lent assistance to the production of death, including no finding of debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death. 

The Board finds that COPD is not shown to have been caused by any in-service event, including exposure to asbestos during service.  One of the disabilities listed on the certificate of death as causing death is COPD.  As noted, the Veteran did not manifest COPD while the Veteran was on active duty or in the years after service, but there is medical evidence that COPD is related to asbestosis that has been related to service.  There are several statements from private physicians in the record that may be interpreted as supporting this conclusion.  In an October 1981 statement, a private physician indicated that the Veteran had long standing pulmonary lung disease causing severe loss of vital capacity due to restrictive lung pathology.  The physician went on to state that pulmonary asbestosis probably contributed to this disease.  In 1991, another physician included assessments of COPD and pneumoconiosis secondary to asbestos.  

In June 2012, the VHA specialist responded to the Board's request for an opinion regarding whether there was a relationship between asbestosis and the development of COPD.  After noting that the Veteran had a 20 pack year history of cigarette smoking, the physician opined that COPD was smoking related.  While he went on to state that asbestos had also contributed to the Veteran's airway obstruction, the opinion was that the primary contributors were COPD due to smoking and asthma due to allergies.  

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board finds that the opinion of the VHA specialist to be more persuasive that the assessments made by the Veteran's private physicians.  The private physicians did not render specific opinions regarding the relationship between COPD and asbestosis, but only indicated assessments of COPD and pneumoconiosis secondary to asbestos.  The VHA physician gave a more persuasive rationale that COPD is smoking related and was caused by the Veteran's 20 pack/year history of smoking.  For these reasons, the Board finds that COPD is not shown to have been caused or aggravated by asbestosis.  

The Board finds that the weight of the evidence demonstrates that the Veteran's congestive heart failure and coronary artery disease are not related to medication utilized to treat the service-related asbestosis.  As noted, the appellant has contended that medication that the Veteran was taking to treat his asbestosis is known to cause congestive heart failure, which has been implicated on the death certificate as causing death.  In support of her claim, the Veteran's pharmacist submitted medical literature regarding the medication Theophylline.  One of the risk factors from that drug is listed as congestive heart failure.  

In order to insure that all of the appellant's contentions are considered, the VHA specialist was asked whether any medication used to treat asbestosis had contributed substantially or materially to the Veteran's death or combined to cause death, or lend or aid assistance to the production of death.  In response, the VHA specialist stated that Theophylline is known to cause arrhythmias (irregular heartbeats) but is not usually administered for asbestosis, but it was more likely that the Veteran received Theophylline for COPD.  The VHA specialist explained that COPD is not a disease for which service connection is in effect.  The examiner went on to state that there is no medication that is specifically given for treatment of asbestosis.  The resulting VHA specialist's opinion was that Theophylline did not cause coronary artery disease or COPD, but can complicate heart conditions by causing or contributing to arrhythmias.  

The Board finds that the opinion of the VHA specialist is more probative than the medical literature of the Veteran's pharmacist.  The pharmacist did not specifically state that the Theophylline was prescribed specifically for asbestosis rather than non-service-connected COPD.  The VHA specialist opinion was very specific in stating that this medication is not prescribed for asbestosis, but is utilized to treat COPD.  This rationale is found to be more persuasive to the Board.  Therefore, as the medication was prescribed to treat non-service-connected COPD rather than asbestosis that may have been related to service, any relationship of the drug on the Veteran's heart would not tend to substantiate the claim for service connection for the cause of death.  

The Board finds that the weight of the evidence also demonstrates that bladder cancer is not related to radiation exposure during service.  Bladder cancer is not one of those diseases for which presumptive service connection is warranted.  Rather, bladder cancer is a disease that may be induced by ionizing radiation.  As noted, the Veteran had a bladder cancer tumor removed in April 1996.  In response to a VHA medical opinion request a VHA oncologist rendered an opinion that, after review of the record, it was unlikely (less than 50 percent probability) that the Veteran's bladder cancer was related to radiation exposure while on active duty.  The opinion was based on the fact that bladder cancer had many risk factors, the strongest of 
which was smoking.  The reviewing VHA oncologist indicated that, while radiation exposure was also a risk factor, the estimated dosage of radiation exposure, 0.703 rem, was a very modest dose.  In accordance with medical documents referenced in 

the opinion, the annual background levels in the United States was in the order of .3 rem.  The VHA assessed that the negative impact on health at such low levels was thought to be minimal.  For these reasons, the VHA oncologist concluded that the Veteran's bladder cancer was not the result of the radiation exposure while on active duty.  

The Board finds that a disability of service origin, including asbestosis or radiation exposure, was not substantially or materially involved the Veteran's death.  The VHA specialist who reviewed the Veteran's medical records opined that asbestosis contributed only minimally to the Veteran's death.  After reviewing the Veteran's charts, the VHA specialist assessed that it was very plausible that coronary artery disease and congestive heart failure were the primary causes of death, and that neither congestive heart failure nor coronary artery disease are caused by asbestosis.  The VHA specialist noted that the Veteran had a series of hospital admissions for heart disease prior to his death and, in addition to the heart disease suffered from diabetes, obesity, renal failure, bladder cancer, and COPD, which indicated that the Veteran was in very poor overall health.  The VHA specialist assessed that asbestosis may have limited the Veteran's ability to breath, which would have affected his ability to compensate for his heart condition, but opined that the absence of asbestosis would not have prevented the Veteran's death.  Thus, the Board finds that, while asbestosis exposure and subsequent asbestosis may have casually shared in producing death, the evidence does not show that asbestosis contributed substantially or materially to the cause of death.  


For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


